Citation Nr: 0205941	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  00-00 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increased evaluation for postoperative 
aortic valve replacement, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1987 to April 
1990 and from November 1993 to August 1998.

This appeal comes to the Board of Veterans' Appeals (Board) 
from October 1999 and later RO rating decisions that assigned 
a 30 percent evaluation for postoperative aortic valve 
replacement, effective from February 2000, following an 
initial evaluation of 100 percent for the heart surgery.


FINDING OF FACT

The postoperative aortic valve replacement is manifested 
primarily by activity levels that are compatible to METS 
(metabolic equivalents) of 3 to 5 with resulting dyspnea.


CONCLUSION OF LAW

The criteria for an increased evaluation of 60 percent for 
postoperative aortic valve replacement are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000)); 38 C.F.R. §§ 4.7, 4.104, Code 7016 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5103A, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for an increased evaluation for postoperative 
aortic valve replacement, and that the requirements of the 
VCAA have in effect been satisfied.

The veteran has been provided with VA examination to 
determine the current severity of his heart condition.  He 
and his representative have been provided with a statement of 
the case and supplemental statement of the case that discuss 
the pertinent evidence, and the laws and regulations related 
to the claim, that essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  In a March 2001 letter, the RO 
notified the veteran of the evidence needed to substantiate 
his claim and offered to assist him in obtaining any relevant 
evidence.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


A.  Factual Background

The veteran had active service from October 1987 to April 
1990 and from November 1993 to August 1998.

Service medical records show that a physical evaluation board 
in June 1998 found the veteran unfit for further active 
service due to extensive deep venous thrombosis and aortic 
valve replacement for bicuspid aortic valve with demonstrated 
preoperative Class II congestive heart failure symptoms, 
failed back syndrome.  It was noted that the service medical 
documents revealed the veteran had undergone studies during a 
period of hospitalization that indicated thrombosis extending 
from the left popliteal vein into the left common iliac vein.  
He received an inferior vena cava filter and he had extensive 
stenting placed from the left common iliac to the left 
external iliac vein.  It was also noted that he had undergone 
aortic valve replacement with a St. Jude valve in February 
1998.

A May 1999 RO rating decision granted service connection for 
postoperative aortic valve replacement.  A 100 percent 
evaluation was assigned for that condition, effective from 
September 1998.  The 100 percent rating remained unchanged 
until the October 1999 and later RO rating decisions reduced 
the evaluation to 30 percent, effective from February 2000.

VA medical records show that the veteran was treated and 
evaluated continuously for heart problems from 1998 to 2001.  
The more salient medical reports are discussed below.

A VA report shows that the veteran underwent echocardiogram 
in December 1998.  The impressions were overall left 
ventricular systolic function within lower limits of normal, 
prosthetic valve with expectable gradients, and mild aortic 
regurgitation.

The veteran underwent heart examination in May 1999 at a VA 
medical facility.  It was noted that a stress test revealed 
that he exercised to 13 METS (91% of age-predicted maximum 
workload).

A VA medical report reveals that the veteran underwent stress 
testing in May 2000.  He only completed 5 METS on the 
treadmill and described his dyspnea as 15/20 on the BORG 
scale.  There were no significant arrhythmias or ECG changes.  
The test was inconclusive due to low heart rate and low 
activity.

A VA report shows that the veteran had an echocardiogram in 
June 2001.  The impressions were prosthetic aortic valve with 
normal gradients and insufficiency, and normal left 
ventricular systolic function.

The veteran underwent VA heart evaluation in June 2001.  The 
impression was status post aortic valve replacement.  The 
examiner noted that the veteran had normal ejection fraction 
and normal aortic valve function.  It was noted that the 
veteran had shortness of breath that might be related to 
deconditioning or a pulmonary disease.  It was noted that the 
veteran had a Greenfield filter and was already taking 
Coumadin.

The veteran underwent a VA heart examination in August 2001.  
It was noted that the veteran had undergone various 
diagnostic and clinical tests and that there were no 
segmental wall motion abnormalities, and that the overall 
left ventricular systolic function was normal with an 
estimated ejection fraction above 55 percent.  The 
impressions were post phlebitic syndrome of the left leg, and 
status aortic valve replacement, secondary to staph 
endocarditis.  Addenda dated in September 2001 to the report 
of the August 2001 VA examination note that a stress test 
done in May 2000 showed the veteran exercising to 5 METS when 
the procedure was stopped due to dyspnea, and that the 
findings at the time of the August 2001 examination indicated 
a METS level of 3 to 5.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Heart valve replacement will be assigned a 100 percent rating 
for an indefinite period following the date of hospital 
admission for a valve replacement.  Thereafter, a 100 percent 
evaluation is warranted for heart valve replacement with 
chronic congestive heart failure, or; workload of 3 METS or 
less results in dyspnea, fatigue, angina, dizziness or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  A 60 percent rating is 
warranted for heart valve replacement with more than one 
episode of acute congestive heart failure in the past year, 
or; workload of greater than 3 METS but not greater than 5 
METS results in dyspnea, fatigue, angina, dizziness or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 30 percent evaluation is 
warranted for heart valve replacement with workload of 
greater than 5 METS but not greater than 7 METS results in 
dyspnea, fatigue, angina, dizziness or syncope, or; evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram or X-ray.  A 10 percent evaluation is 
warranted for heart valve replacement with workload of 
greater than 7 METS but not greater than 10 METS results in 
dyspnea, fatigue, angina, dizziness or syncope, or; 
continuous medication is required.  38 C.F.R. § 4.104, Code 
7016.

The report of the veteran's VA heart examination in August 
2001 and addenda to the report of that examination reveal 
that he has activity levels compatible with METS of 3 to 5 
due to dyspnea which may or may not be related to 
postoperative aortic valve replacement.  Those findings 
support the assignment of a 60 percent evaluation for his 
heart condition under diagnostic code 7016.  While the VA 
report of his heart evaluation in June 2001 indicates that 
his shortness of breath might be due to deconditioning or a 
pulmonary disease, such a finding is speculative because the 
shortness of breath might not be due to either of those 
conditions.  In the absence of a diagnosed lung disease, the 
Board finds that the dyspnea is related to the condition at 
issue.  After consideration of all the evidence and the 
benefit-of-the-doubt doctrine, the Board finds that the 
evidence supports the assignment of a 60 percent evaluation 
for the veteran's heart condition.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence does not show the presence of chronic congestive 
heart failure; a workload of 3 METS or less that results in 
dyspnea, fatigue, angina, dizziness or syncope; or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent to support the assignment of a rating in 
excess of 60 percent for the heart condition.


ORDER

An increased evaluation of 60 percent for postoperative 
aortic valve replacement is granted subject to the 
regulations applicable to the payment of monetary benefits.




		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

